Title: To George Washington from Brigadier General Samuel Holden Parsons, 17 October 1778
From: Parsons, Samuel Holden
To: Washington, George


          
            Sir
            Camp [Fredericksburg] Octr 17th 1778
          
          The march of Part of the Troops towards Boston being determind, it only remains for me to give my Opinion in what Manner the Army shall be disposd during the Winter and how they are to be provided with Forage and Provisions.
          The Security, good Government, and Discipline of the Troops will be best attaind and Promoted in a compact Body, and Bread will be easier supplied in a Station near the North River than in any other Position. and no other Position will so effectually secure our important Posts near that River—Forage will be Provided with greater Ease and at less Expence in a dispersd than a compact Situation; I imagine the greater Part of the Meat consumd in the winter will be salted the grass fed Beef will soon be expended and the Stall fed Beef will not be furnishd in great Quantities untill near the Close of the Winter, if this Should be the Case the Expence of Carriage will be less in a dispersd than a united Situation.
          On the whole I am of Opinion that about 6000 or 7000 Men should be kept in a collected Body at or near Fishkill which with the Assistance of the Militia will be able to defend those Passes against any Force the Enemy can bring against them before the whole Army might be again United—that about 1000 be posted in the Garrison at West-point—About 3000 at or near the Clove on the West Side Hudson’s River, and the Remainder about 2000 not far from Danbury or Ridgfield or in that Proportion should the army be more or less numerous after the first of Jany by which Time the Term of Service of many in the Army expires—These Posts will be so far removd from the Enemy as to be secure against any sudden Attack of the Enemy, and will enable them with Safety to send off most of their Horses and Cattle. The Guards for preserving the Passage by Kings Ferry to Southern from the Eastern States may be furnishd from Fish-kill; and the Intermediate Guards necessary from Danbury and the Clove.
          
          
          
          The Post at Danbury may furnish Guards on the Sea Coasts to prevent Incursions of small Parties of the Enemy to desolate their Towns or pillage their Property. and althoˆ no Protection can be aforded the Towns on the Sea Coast sufficient to prevent their Destruction by a large Detachment of the Enemy: yet a Protection from the Incursions of Small Parties will be a great Releif to the Inhabitants; and a Body of Troop Stationd near the Coasts may probably prevent the Enemy from making those Attempts which otherwise would be made.
          But A Reason which has great weight in my Mind is the great Dissatisfaction which will be given the Country if this Measure is not pursued. I cannot omit again expressing to your Excellency My Fears that the Present Temper of the Country, the Discontent and increasing Uneasiness of the Army, the depreciated State of our Currency and other Causes not necessary to enumerate aford the Enemy a fair Opportunity yet to plunge Us into inestricable Ruine and Destruction. If these Fears are justly grounded, great Attention ought to be paid to the Inclinations & wishes of the Inhabitants of the States as one mode of preventing those Consequences which may follow from the present State of the Country.
          This Disposition is sufficiently numerous in every part to keep up regular Discipline, and in Case of an Attack may soon be supported: And will serve as a Nucleus to which the Militia will gather and with whom they will be able to make an effectual Opposition to any Detatchments the Enemy can send out. I am with Esteem yr Excellencys obedt Serv.
          
            Saml H. Parsons
          
        